DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusukame et al. [Kusukame, US 20170020432].
As to claims 1-2 are rejected with the same prior arts and reasoning as to that of claims 4-5, respectively.

As to claim 4. Kusukame discloses A system (300) for monitoring a driver comprising;
at least one driver monitoring module (304), first sensor 30, [0052, fig. 7], configured to capture a plurality of images of the driver, [0058, 0059];
a memory (314) connected to the at least one driver monitoring module (304) for storing the plurality of images of the driver, [0106];
a processing module (310), processing unit 13B, biological information obtaining unit 11, connected to the at least one driver monitoring module (304), [fig. 7], configured to analyze the plurality of images of the driver, [0107] for:
determining a plurality of physiological factors of the driver to a plurality of situations experienced by the driver, based on the plurality of images of the driver, [0053];
determining a plurality of behavioral factors of the driver to the plurality of situations experienced by the driver, based on the plurality of images of the driver, [0081, 0082];
detecting a reaction time of the driver to the plurality of situations experienced by the driver, [0108, 0109] detect an arousal level; and
adjusting the reaction time of the driver based on the physiological and the behavioral factors for the driver, [0110] output a signal to increase the arousal level of the driver.

As to claim 5. Kusukame discloses The system (300) of claim 4, wherein the plurality of physiological factors includes heart rate readings, pupillary light reflex, skin conductance, pulse rate, respiratory rate and breathing volume determined from captured images, [0053].

claim 9. Kusukame discloses The system (300) of claim 4, wherein the processing module (310) is configured to identify relative changes in the plurality of physiological factors, [0060], and predict a warning based on the relative changes in the plurality of physiological factors, [0110].

As to claim 10. Kusukame discloses The system (300) of claim 4, wherein the processing module (310) is connected to a remote server, living information management server 50, [fig. 7], through a wireless communication protocol, [0209].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusukame in view of Koehler et al. [Koehler, US 20110254675].
As to claim 6. Kusukame fails to disclose The system (300) of claim 4, wherein the plurality of behavioral factors includes braking time, steering turning time, deceleration initiation time.
Koehler teaches a system and method for guiding a vehicle wherein the system comprises a camera 33 to monitor the brake pedal and detect when the pedal is pressed, [0027].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kusukame with that of Koehler so that the camera can be used to monitor a plurality of events in the car.

As to claim 3 is rejected with the same prior arts and reasoning as to that of claim 6.

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusukame in view of Yamazaki et al. [Yamazaki, US 20050052348].
As to claim 7. Kusukame fails to disclose The system (300) of claim 4, wherein the at least one driver monitoring module (304) is a charge coupled device (CCD) camera.
Yamazaki teaches a vehicle monitoring system wherein a CCD camera is used to determine physiological information about the driver, [0115].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kusikame with that of Yamazaki so that the 

As to claim 8. Kusukame discloses The system (300) of claim 7, wherein the camera monitors driver state based on eye gaze, blink rate of eyelids, change in skin tone, nostrils, jaw movements, frowning, baring teeth, movement of cheeks, movement of lips and head movements, [0081, 0082].
Kusukame fails to disclose that the camera is a CCD camera.
Yamazaki teaches a vehicle monitoring system wherein a CCD camera is used to determine physiological information about the driver, [0115] by monitoring the face of the driver, [0028].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kusikame with that of Yamazaki so that the system can use CCD cameras as CCD camers have a high light detection design to determine physiological factors from skin images of a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688